Title: To Thomas Jefferson from Paul Hamilton, 24 September 1805
From: Hamilton, Paul
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Charleston, So. Carolina received 24 Sep. 1805
                     
                  
                  Colonel Lehré intending to engage in a tour northwardly, and expecting to do himself the honor of calling on you, permit me to announce him to you as a Gentleman of respectability in both public and private life—
                  Not having the honor of personal acquaintance with you, I feel myself bound to offer as an apology for this intrusion, that I am anxious to render every service to my Fellow Citizens which my Official Station may be supposed to afford—
                  I have the honor to be with sentiments of very high respect and consideration Sir yrs.
                  
                     Paul Hamilton 
                     
                  
               